The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Okamoto (JP 2013-068267 A) teaches when a measured oil temperature To is in a temperature range in which it is not clear whether or not the electric oil pump normally operates, a trial operation of the electric oil pump is performed with a drive current limited as compared with a regular operation and a target rotation speed No while malfunction determination is invalid (a non-established state), when a rotation speed which is not smaller than predetermined rotation speed No cannot be achieved, pump driving is stopped (S9, 14), and when the rotation speed is achieved, the malfunction determination is allowed (S11), and the pump is driven according to an instruction (S12).
Regarding independent claim 1, Okamoto taken either independently or in combination with the prior art of record fails to teach or render obvious wherein the processing circuitry is further configured to perform the test operation of the electric oil pump in a predetermined period after a power supply state of the hybrid vehicle is switched to a power-on state enabling the vehicle to run and before the hybrid vehicle actually starts running, and wherein, when the test operation of the electric oil pump is performed in the predetermined period, the processing circuitry is configured to start  the engine in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668